Citation Nr: 1030325	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of a left varicocele with chronic testicular pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 2003 to June 
2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 
percent for residuals of a left varicocele.  In reviewing the 
evidence of record, the Board observes the most recent VA 
examination to determine the current severity of the Veteran's 
service-connected disability is dated August 2003, a period of 
approximately seven years.  In addition, the record, to include 
statements by the Veteran, indicate his service-connected 
disability may have increased in severity since the August 2003 
VA examination.  Given the passage of time since his most recent 
examination and the allegations set forth in the Veteran's 
appeal, the Board finds that a new compensation and pension 
examination would assist the Board in clarifying the extent of 
the Veteran's disability and would be instructive with regard to 
the appropriate disposition of the issue under appellate review.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected residuals of a left 
varicocele with chronic left testicular 
pain.  The claims folder must be made 
available to the examiner for review, and 
the record should indicate that such a 
review was accomplished.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should detail all 
current symptoms and manifestations of the 
Veteran's service-connected disability.  
The examiner should also include a 
description of the functional effects of 
the Veteran's disability, to include any 
effect on the Veteran's employability.  
Any opinions expressed by the examiner 
must be accompanied by a complete and 
detailed rationale.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


